359 F.2d 857
Eugene LUDWIG, as Guardian of the Estate of Richard Paul Zatek, a minor, Teresa Serratoni, Administratrix of the Estate of Joan Ellen Zatek, Teresa Serratoni, Administratrix of the Estate of John Michael Zatek, Deceased, John Zatek and Wolverine Insurance Co., a Michigan corporation, as subrogee of John Zatek, Teresa Serratoni, Administratrix of the Estate of Lois Jane Zatek, Plaintiffs-Appelleesv.The CHESAPEAKE AND OHIO RAILWAY CO., Defendant-Appellant.
No. 16762.
United States Court of Appeals Sixth Circuit.
December 10, 1965.

Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.

ORDER

1
In the first appeal of these cases we held that the evidence was sufficient to require submission of the issue of negligence to the jury. We vacated the judgments and remanded for entry of judgments in accordance with the jury's verdicts. 333 F.2d 621 (1964) cert. denied 379 U.S. 960, 85 S. Ct. 648, 13 L. Ed. 2d 555.


2
Following the remand the District Judge entered judgments on the verdicts. Motions for a new trial were then filed and denied by District Judge Freeman in a well considered opinion. We are in full agreement with Judge Freeman's opinion, which we think adequately and correctly disposes of all issues properly raised in the present appeal.


3
The judgments are affirmed.